WR-83,100-03
                                                                                                                COURT OF CRIMINAL APPEALS
                                                                                                                                 AUSTIN, TEXAS
APRIL 13, 2015                                                                                                Transmitted 4/13/2015 9:37:42 AM
                                                                                                                Accepted 4/13/2015 9:56:07 AM
                                                                                                                                  ABEL ACOSTA
                                  IN THE COURT OF CRIMINAL APPEALS                                                                        CLERK
                                       FOR THE STATE OF TEXAS
                                            AUSTIN, TEXAS

  EX PARTE                                                        §
                                                                  §
                                                                  §         NO.        WR-83,100-01
                                                                  §                    WR-83,100-02
  LUIS ANGEL MONDRAGON                                            §                    WR-83,100-03


                  APPLICANT’S MOTION TO WITHDRAW AND DISMISS
                APPLICATION FOR WRIT OF HABEAS CORPUS PURSUANT
                        TO ART. 11.07, TEX. CODE CRIM. PROC.


  TO THE HONORABLE COURT OF CRIMINAL APPEALS:

            NOW COMES the Applicant, LUIS ANGEL MONDRAGON, and files this Motion

  to Withdraw and Dismiss Application for Writ of Habeas Corpus Pursuant to Art. 11.07, Tex

  Code Crim. Proc., and would show the following:

                                                                      I.

            Applicant hereby moves to withdraw and dismiss his Application for Writ of Habeas

  Corpus.

                                                                      II.

            Applicant filed a motion in the trial court prior to his writ application being forwarded

  to this Court asking that his Application for a Writ of Habeas Corpus be dismissed. That

  motion was granted on March 30, 2015. A copy of the order of the trial court is attached as

  Exhibit A.

            WHEREFORE, PREMISES CONSIDERED, Applicant prays that this motion be

  granted.

  Applicant’s Motion to Withdraw and Dismiss Application for Writ of Habeas Corpus Pursuant to Art. 11.07, Tex. Code Crim. Proc. - Page 1
                                                                Respectfully submitted,

                                                                    /s/ Robert N. Udashen
                                                                ROBERT N. UDASHEN, P.C.
                                                                Bar Card No. 20369600
                                                                SORRELS, UDASHEN & ANTON
                                                                2311 Cedar Springs Road
                                                                Suite 250
                                                                Dallas, Texas 75201
                                                                214-468-8100
                                                                214-468-8104 (fax)

                                                                Attorney for Applicant



                                            CERTIFICATE OF SERVICE

       On this 13th day of April, 2015, a true and correct copy of Applicant’s Motion to
Withdraw Application for Writ of Habeas Corpus Pursuant to Art. 11.07, Tex. Code Crim.
Proc. was delivered to the Dallas County District Attorney’s Office, Appellate Section, Frank
Crowley Courts Building, 133 N. Riverfront Blvd., L.B. 19, Dallas, Texas 75207.

                                                                   /s/ Robert N. Udashen
                                                                ROBERT N. UDASHEN, P.C.




Applicant’s Motion to Withdraw and Dismiss Application for Writ of Habeas Corpus Pursuant to Art. 11.07, Tex. Code Crim. Proc. - Page 2
              WRIT NOS. W01-59633-L(A), W01-49257-L(A), W03-49258-L(A)
               INDICTMENT NOS. FOi-59633-L, F03-49257-L, F03-49258-L

STATE OF TEXAS                                          §        IN THE CRIMINAL DISTRICT
                                                        §
vs.                                                     §        COURT NUMBER FIVE
                                                        §
LUIS ANGEL MONDRAGON                                    §        DALLAS COUNTY, TEXAS

                                                       ORDER

         On this day came on to be considered the motion of Luis Angel Mondragon to

withdraw and dismiss his application for a writ of habeas corpus.                            The Court, after

considering same, is of the opinion said motion should be GRANTED. IT IS THEREFORE

ORDERED that the applications for writs of habeas corpus filed by Luis Angel Mondragon

in cause numbers W01-59633-L(A), W01-49257-L(A), and W03-49258-L(A) are hereby

DISMISSED.                   )

         SIGNED this                0 dayof _ _ _~Y\-~#_"_.....-_-
                                                               __~ ______,2015.

                                                               c
                                                        JUDGE PRESIDING




                                                                                                    EXHIBIT

Applicant's Order to Withdraw and Dismiss Applications for Writs of Habeas Corpus - Page 1
                                                                                                     14